UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6438



JAMES JOSEPH OWENS,

                Plaintiff - Appellant,

          v.


ERICK STEIGER, Mr., Chief of Security; KIM ANTHONY, Ms., Case
Manager; MARY JO WILLIAMS, Regional Analyst; EDWARD G. PERRY,
Chairman,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (1:08-
cv-00121-JFM)


Submitted:   July 31, 2008                Decided:   September 2, 2008


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Joseph Owens, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James Joseph Owens seeks to appeal the district court’s

order dismissing his complaint without prejudice pursuant to 28

U.S.C. § 1915(e) (2000).        To the extent that Owens seeks to state

a 42 U.S.C. § 1983 (2000) claim based on alleged civil rights

violations     occurring   in    Maryland,    this    court   may    exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).        The order Owens seeks to appeal is

neither a final order nor an appealable interlocutory or collateral

order.   See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10

F.3d 1064, 1066 (4th Cir. 1993).            Accordingly, we dismiss this

portion of the appeal for lack of jurisdiction.

           To the extent that Owens seeks to state a § 1983 claim

based on alleged civil rights violations occurring in Ohio, or

seeks to raise a habeas corpus claim pursuant to 28 U.S.C. § 2241

(2000), we have reviewed the record and find that this appeal is

frivolous.     Accordingly, we dismiss the appeal for the reasons

stated by the district court. Owens v. Steiger, No. 1:08-cv-00121-

JFM (D. Md. filed Feb. 21, 2008; entered Feb. 25, 2008).                    We

dispense     with   oral   argument     because      the   facts    and   legal




                                    - 2 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                              - 3 -